CLARK, Circuit Judge,
dissenting:
I dissent. The majority cannot identify plaintiffs’ constitutionally protected interest. I can. To my mind, psychological harassment by the police, whether or not accompanied by a real threat of bodily harm, should haunt us as a society. Such harassment, like actual brutality, is an abuse of power that threatens an individual’s right to live in peace. To be free from police activity of this nature is a constitutionally protected interest.
Here the state officials undertook to manipulate the plaintiffs’ perception of reality to the point that they were afraid to go out of their house. George Orwell in 1984 portrayed the ultimate reach of such manipulation.
The majority reasons that the police had a legitimate law enforcement goal. I disagree. It is true that citizens can become victims of police activity which unintentionally goes awry. Here, however, the police intended to mislead the plaintiffs.
I cannot place the label of legitimacy on such actions.